Appellant was convicted of passing a forged instrument, and his punishment assessed at two years in the penitentiary.
Appellant's appeal bond herein is fatally defective in that nowhere therein does it state that he had been "convicted" of the defense charged in the indictment, which offense is that of passing a forged instrument, knowing the same to have been forged. See Teel v. State, 91 S.W.2d 747, and cases there cited.
The appeal is dismissed.
               ON MOTION TO REINSTATE THE APPEAL.